               Case 2:20-cr-00085-RAJ Document 62 Filed 01/21/21 Page 1 of 3




 1                                                                   The Honorable Richard A. Jones
 2
 3
 4
 5
 6
                             UNITED STATES DISTRICT COURT FOR THE
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
 9 UNITED STATES OF AMERICA,                            CASE NO. CR20-085 RAJ
10                                                      ORDER CONTINUING TRIAL
                                     Plaintiff,
11
                            v.
12
     HARBANS SINGH,
13
                                     Defendant.
14
15
16          THIS COURT having considered the Motion of the United States to continue the trial
17 date and the facts set forth therein, the defendant’s response, and the United States’ reply
18 hereby FINDS as follows:
19
            1. The trial date in this matter was initially set 69 days after the defendant’s initial
20
                appearance.
21
            2. The defendant filed his first motion to dismiss on August 18, 2020, and this Court
22
                held a hearing on the defendant’s three motions to dismiss on November 4, 2020.
23
                The 78 days between August 18, 2020, and November 4, 2020 are therefore
24
                excluded under 18 U.S.C. § 3161(h)(1)(D) from the Speedy Trial Act’s 70-day
25
26              trial deadline. See 18 U.S.C. § 3161(c)(1). As a result, 49 days of the original 70-

27              day Speedy Trial Act deadline remain.

28

     ORDER CONTINUING TRIAL DATE                                              UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     United States v. Harbans Singh, CR20-085 RAJ - 1
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
               Case 2:20-cr-00085-RAJ Document 62 Filed 01/21/21 Page 2 of 3




1
            3. This Court previously moved the October 5, 2020 trial date to February 16, 2021.
2
                See Dkt. 58.
3
            4. Based on General Orders 11-20, 13-20, 15-20, and 18-20 of the United States
4
                District Court for the Western District of Washington, which Orders are
5
                incorporated herein by reference; the Court’s other General Orders regarding
6
                COVID-19; the health directives discussed in those Orders; and the latest data on
7
8               the deadly surge of COVID-19 cases that the country and Washington state is

9               currently experiencing, recommended social distancing and other health measures,
10              along with risks to jurors, witnesses, counsel, the parties, the Court, and courtroom
11              security, have made or will make it impossible to proceed with a jury trial between
12              July 28, 2020 and March 31, 2021.
13          5. In addition, the “nature of the prosecution” is also “unusual,” in that the
14              government anticipates that it will attempt to introduce evidence from the United
15              Kingdom through the testimony of at least one local law enforcement officer from
16
                the United Kingdom, which officer will have to travel during a pandemic that has
17
                closed international borders, and after a new strain of COVID-19 was discovered
18
                in the United Kingdom. 18 U.S.C. § 3161(h)(7)(B)(i).
19
            6. Due to these considerations, and given the facts outlined in the government’s
20
                motion, the ends of justice served by continuing the trial in this case outweighs the
21
                best interest of the public and the defendant to a speedy trial, and the time between
22
23              July 28, 2020, and March 31, 2021, is excludable time under 18 U.S.C. §

24              3161(h)(7)(A).

25   ///
26   ///
27   ///
28

     ORDER CONTINUING TRIAL DATE                                            UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
     United States v. Harbans Singh, CR20-085 RAJ - 2
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
                Case 2:20-cr-00085-RAJ Document 62 Filed 01/21/21 Page 3 of 3




1
             IT IS THEREFORE ORDERED that the United States’ Motion to Continue Trial
2
     Date (Dkt. # 59) is GRANTED. The trial date in this case is continued to April 12, 2021 at
3
     9:00 a.m.
4
             IT IS FURTHER ORDERED that defendant is granted leave to file additional pretrial
5
     motions no later than February 25, 2021. Any additional pretrial motions shall be limited
6
     only to issues related to the charges set forth in the Superseding Indictment which differ
7
8 from those contained in the original Indictment and which could not have been brought prior
9 to the filing of the Superseding Indictment.
10
11           DATED this 21st day of January, 2021.
12
13
                                                         A
14                                                       The Honorable Richard A. Jones
                                                         United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

      ORDER CONTINUING TRIAL DATE                                           UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      United States v. Harbans Singh, CR20-085 RAJ - 3
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
